DETAILED ACTION
This is a first action on the merits, in response to the claims received 11/8/2019. Claims 1-20 are pending for prosecution below. 
Information Disclosure Statement
The information disclosure statement (IDS)(s) file has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-13,15,16,18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iida at al, (Iida), (USNO.2007/0212598).
 	As for claim 1, Iida discloses and shows in Fig. 1 a computer-readable medium that stores executable instructions that, upon execution, cause an energy distribution controller, electrically connected to both an energy source and an electrical system, to render efficient energy allocation for the electrical system by performing functions comprising: receiving energy requirements (via ref’s vehicle ECU)  for the electrical system under various conditions; receiving information (via ref’s vehicle ECU)  indicating energy available from the energy source; determining modes (via ref’s vehicle ECU)  of operation for the electrical system for each of the various conditions (par.[0043, 0076]).
 	 As for claim 2, Iida discloses and shows in Fig. 1 the electrical system provides energy for both: a battery for a vehicle that is at least partially re-chargeable, and a climate control unit that is used in a transport climate-controlled system providing climate control to at least one of an internal space of the vehicle.
 	As for claim 3, Iida discloses and shows in Fig. 1 functions further comprise activating one of the determined modes of operation for the electrical system.
 	As for claim 4, Iida discloses and shows in Fig. 1 wherein the activating occurs automatically
 	 As for claim 6, Iida discloses and shows in Fig. 1 at least one of the various modes of operation includes prioritizing allocation of energy to the battery over allocation of energy to the climate- controlled system unit under at least some of the various conditions.
 	 As for claim 7, Iida discloses and shows in Fig. 1 at least one of the various modes of operation for the electrical system includes prioritizing allocation of energy to the climate-controlled system over allocation of energy to the battery.
 	As for claim 8, Iida discloses and shows in Fig. 1 various conditions pertain to energy availability from the energy source.
 	As for claim 9, Iida discloses and shows in Fig. 1 various conditions pertain to electrical system needs for sustaining standard performance of at least one of the battery or the climate control unit.
As for claim 10, Iida discloses and shows in Fig. 1 energy distribution controller is associated with a vehicle that is at least partially re-chargeable and a climate control unit that is used in a transport climate-controlled system providing climate control to at least one of an internal space of the vehicle, an internal space of a trailer, and an internal space of a shipping container
 	As for claim 11, Iida discloses and shows in Fig. 1 computer-readable medium that stores executable components that, upon execution, cause an energy distribution controller, electrically connected to both an energy source and an electrical system, to render efficient energy allocation for the electrical system, the components comprising: a source meter (via ref’s vehicle ECU) configured to determine amounts of energy available from the energy source via a communicative connection; a system cache (via ref’s vehicle ECU and storage section) configured to store energy requirements for the electrical system under various conditions; a mode control unit (via ref’s vehicle ECU) configured to determine modes of operation for the electrical system under each of the various conditions that correspond the information indicating energy available and the energy requirements for the electrical system under each of the various conditions; and an activation unit to activate one of the determined modes of operation for the electrical system (par.[0043, 0076]).
 	As for claim 12, Iida discloses and shows in Fig. 1 the electrical system provides energy for both: a battery for a vehicle that is at least partially re-chargeable, and a climate control unit that is used in a transport climate-controlled system providing climate control to at least one of an internal space of the vehicle.
As for claim 13, Iida discloses and shows in Fig. 1 activation unit activates the determined mode of operation automatically upon occurrence of one of the various conditions
 	As for claim 15, Iida discloses and shows in Fig. 1 at least one of the various modes of operation includes prioritizing allocation of energy to the battery over allocation of energy to the climate- controlled system unit at least some of the various conditions.
 	As for claim 16, Iida discloses and shows in Fig. 1 at least one of the various modes of operation for the electrical system includes prioritizing allocation of energy to the climate-controlled system over allocation of energy to the battery.
 	As for claim 18, Iida discloses and shows in Fig. 1 various conditions pertain to energy availability from the energy source
 	As for claim 19, Iida discloses and shows in Fig. 1 various conditions pertain to electrical system needs for sustaining standard performance of at least one component for at least the batter or the climate control unit
 	As for claim 20, Iida discloses and shows in Fig. 1 a method performed by an energy distribution controller that is connected to both an energy source and an electrical system that includes a battery of a vehicle that is at least partially re-chargeable and a climate control unit that is used in a transport climate-controlled system providing climate control to at least one of an internal space of the vehicle, the method comprising: receiving energy requirements (via ref’s vehicle ECU)  for the battery and the climate control unit under various conditions; receiving information (via ref’s vehicle ECU) indicating amounts of energy available from the energy source; and (via ref’s vehicle ECU) for the battery and the climate-controlled system under each of the various conditions, wherein the modes of operation, wherein at least one of the various modes of operation includes prioritizing allocation of energy to the battery over allocation of energy to the climate-controlled system unit at least some of the various conditions, and wherein at least one of the various modes of operation for the electrical system includes prioritizing allocation of energy to the climate-controlled system over allocation of energy to the battery (par.[0043, 0076]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 5,14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over lida.
As for claim 5, lida discloses the claimed invention except for activating occurs manually. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the device activating occurs manually would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. 
 	As for claim 14, lida discloses the claimed invention except for the activation unit activates the determined mode of operation upon receipt of manual instructions.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the device could have an activation unit that activates the determined mode of operation upon receipt of manual instructions would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
 	As for claim 17 , lida discloses the claimed invention except for a mode control unit is further configured to receive modes of operation for the electrical system for each of the various conditions from a user device.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859